Exhibit 10.6

GUARANTY AGREEMENT

1. Identification.

This Guaranty Agreement (the “Guaranty”), dated as of December 15, 2004, is
entered into by and between TGC Research Limited, a company incorporated in
United Kingdom with registered number 5273708 (“Guarantor”) and Barbara Mittman,
as collateral agent acting in the manner and to the extent described in the
Collateral Agent Agreement defined below (the “Collateral Agent”), for the
benefit of the parties identified on Schedule A hereto (each a “Lender” and
collectively, the “Lenders”).

2. Recitals.

2.1 Guarantor is a wholly-owned subsidiary of Diametrics Medical, Inc., a
Minnesota corporation (“Diametrics”). The Lenders have made, are making and will
be making loans to Diametrics (the “Loans”). Guarantor will obtain substantial
benefit from the proceeds of the Loans.

2.2 The Loans are and will be evidenced by certain convertible promissory notes
(each a “Convertible Note” and collectively, the “Convertible Notes”) issued by
Diametrics on or about the date of this Agreement pursuant to subscription
agreements (“Subscription Agreements”) and in the future upon the occurrence of
certain events. The Convertible Notes are further identified on Schedule A
hereto and were and will be executed by Diametrics as “Borrower” or “Debtor” for
the benefit of each Lender as the “Holder” or “Lender” thereof.

2.3 In consideration of the Loans made by Lenders to Diametrics and for other
good and valuable consideration, and as security for the performance by
Diametrics of its obligations under the Convertible Notes and as security for
the repayment of the Loans and all other sums due from Debtor to Lenders arising
under the Convertible Notes, Subscription Agreements, Collateral Agent Agreement
and any other agreement between or among them relating to the foregoing
(collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Agreement with the Collateral Agent, for the benefit of the Lenders. Obligations
include all future advances by Lenders to Diametrics made by all Lenders on
substantially the same terms and in proportion to their interests in the
Obligations.

2.4 The Lenders have appointed Barbara Mittman as Collateral Agent pursuant to
that certain Collateral Agent Agreement dated at or about December 15, 2004
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.

3. Guaranty.

3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees the
punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Diametrics, whether or not constituting an
allowed claim in such proceeding), fees, commissions, expense reimbursements,
liquidated damages, indemnifications or otherwise (such obligations, to the
extent not paid by Diametrics being the “Guaranteed Obligations”), and agrees to
pay any and all costs, fees and expenses (including reasonable counsel fees and
expenses) incurred by Collateral Agent and the Lenders in enforcing any rights
under the guaranty set forth herein. Without limiting the generality of the
foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Diametrics to Collateral
Agent and the Lenders, but for the fact that they are unenforceable or not
allowable due to the existence of an insolvency, bankruptcy or reorganization
involving Diametrics.

3.2 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Convertible Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Collateral Agent or
the Lenders with respect thereto. The obligations of Guarantor under this
Agreement are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against Guarantor to enforce such
obligations, irrespective of whether any action is brought against Diametrics or
whether Diametrics is joined in any such action or actions. The liability of
Guarantor under this Agreement constitutes a primary obligation, and not a
contract of surety, and shall be irrevocable, absolute and unconditional
irrespective of, and Guarantor hereby irrevocably waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of the Convertible Notes or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Convertible Notes, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Diametrics or otherwise;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of Diametrics; or

(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or the Lenders that might otherwise constitute a defense available to, or
a discharge of, Diametrics or any other guarantor or surety.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Diametrics or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Agreement and any requirement that Collateral Agent or the Lenders or exhaust
any right or take any action against any Borrower or any other person or entity
or any Collateral. Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 3.3 is knowingly made in contemplation of
such benefits. Guarantor hereby waives any right to revoke this Agreement, and
acknowledges that this Agreement is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

3.4 Continuing Guaranty; Assignments. This Agreement is a continuing guaranty
and shall (a) remain in full force and effect until the later of the
indefeasible cash payment in full of the Guaranteed Obligations and all other
amounts payable under this Agreement, the Subscription Agreements and
Convertible Notes, (b) be binding upon Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by Collateral Agent and the
Lenders and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), the Collateral Agent and
any Lender may pledge, assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or any portion of its Convertible Notes owing to it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted such Collateral Agent or Lender herein or otherwise.

3.5 Subrogation. No Guarantor will exercise any rights that it may now or
hereafter acquire against the Collateral Agent or any Lender or other guarantor
(if any) that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Agreement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Collateral Agent or any Lender or other
guarantor (if any), directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Agreement shall have been indefeasibly paid
in full in cash. If (i) any Guarantor shall make payment to Collateral Agent, or
the Lenders of all or any part of the Guaranteed Obligations, and (ii) of all or
any of the Guaranteed Obligations and all other amounts payable under this
Agreement, such payments shall be paid in full in cash.

3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

4. Miscellaneous.

4.1 Expenses. Guarantor shall pay to the Collateral Agent, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys’
fees, legal expenses and brokers’ fees, which the Collateral Agent may incur in
connection with (a) exercise or enforcement of any the rights, remedies or
powers of the Collateral Agent hereunder or with respect to any or all of the
Obligations; or (b) failure by Guarantor to perform and observe any agreements
of Guarantor contained herein which are performed by the Collateral Agent.

4.2 Waivers, Amendment and Remedies. No course of dealing by the Collateral
Agent and no failure by the Collateral Agent to exercise, or delay by the
Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Guarantor therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.

4.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:

     
To Guarantor:
  TGC Research Limited
3050 Centre Pointe Drive, Suite 150
St. Paul, MN 55113
Attn: David B. Kaysen, President & CEO
Fax: (651) 639-8549
 
   
With a copy by telecopier only to:
 

 
   
 
  Kenneth L. Cutler, Esq.
Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Fax: (612) 340-7800
 
   
To Lenders:
  To the addresses and telecopier numbers set
forth on Schedule A
 
   
To the Collateral Agent:
  Barbara R. Mittman

Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

Any party may change its address by written notice in accordance with this
paragraph.

4.4 Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Collateral Agent, for the benefit of the Lenders and their
respective successors and assigns. All the rights and benefits granted by
Guarantor to the Collateral Agent and Lenders hereunder and other agreements and
documents delivered in connection therewith are deemed granted to both the
Collateral Agent and Lenders. Upon the payment in full of the Obligations,
(i) this Agreement shall terminate and (ii) Collateral Agent will, upon
Guarantor’s request and at Guarantor’s expense, execute and deliver to Guarantor
such documents as Guarantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

4.5 Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.

4.6 Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against Guarantor with respect to this Agreement may be brought in
the courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement,
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.
Guarantor hereby irrevocably waives any objection which they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.

4.7 Satisfaction of Obligations. For all purposes of this Agreement, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
either the Obligations have been indefeasibly paid in cash or all outstanding
Convertible Notes have been converted to common stock pursuant to the terms of
the Convertible Notes and the Subscription Agreements.

4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

1

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty
Agreement, as of the date first written above.

     
“GUARANTOR”
TGC RESEARCH LIMITED
  “THE COLLATERAL AGENT”
BARBARA R. MITTMAN
 
   
By: /s/ David B. Kaysen
  /s/ Barbara R. Mittman

Its: Director

APPROVED BY “LENDERS”:

     
LONGVIEW EQUITY FUND, L.P.
  LONGVIEW FUND L.P.
 
   
By: /s/ Wayne H. Coleson
Its: Investment Advisor
  By: /s/ S. Michael Rudolph
Its: Investment Advisor
 
   
LONGVIEW INTERNATIONAL EQUITY
FUND, L.P.
  CAMDEN INTERNATIONAL


 
   
By: /s/ Wayne H. Coleson
Its: Investment Advisor
  By: /s/ Deirdre M. McCoy
Its: Director
 
   
MERCATOR MOMENTUM FUND III L.P.
By: Mercator Advisory Group, LLC
Its: General Partner
  MERCATOR MOMENTUM FUND L.P.
By: Mercator Advisory Group, LLC
Its: General Partner
 
   
By: /s/ David Firestone
Its: Managing Member
  By: /s/ David Firestone
Its: Managing Member
 
   
MONARCH POINTE FUND, LTD.
 

 
   
By: /s/ David Firestone
 


Its: Managing Member

This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

2

SCHEDULE A TO GUARANTY

                                 
 
  INITIAL CLOSING   INITIAL CLOSING           SECOND CLOSING
SUBSCRIBER
  NOTES   WARRANTS   SECOND CLOSING NOTES   WARRANTS
 
                               
LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
  $ 200,000.00   5,000,000   $ 133,333.00   3,333,325
 
                               
LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
  $ 350,000.00   8,750,000   $ 233,333.00   5,833,325
 
                               
LONGVIEW INTERNATIONAL EQUITY
FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5302
  $ 100,000.00   2,500,000   $ 66,667.00   1,666,675
 
                               
MERCATOR MOMENTUM FUND III L.P.
555 South Flower Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
  $ 160,000.00   4,000,000   $ 106,667.00   2,666,675
 
                               
MERCATOR MOMENTUM FUND L.P.
555 South Flower Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
  $ 230,000.00   5,750,000   $ 153,333.00   3,833,325
 
                               
MONARCH POINTE FUND, LTD.
555 South Flower Street, Suite 4200
Los Angeles, CA 90071
Fax: (213) 533-8285
Additional Copy:
                               
David C. Ulich, Esq.
Fax: (213) 620-1398
  $ 510,000.00   12,750,000   $ 340,000.00   8,500,000
 
                               
CAMDEN INTERNATIONAL
Charlotte House, Charlotte Street
P.O. Box N 9204
Nassau, Bahamas
Fax: 415-835-8320
  $ 250,000.00   6,250,000   $ 166,667.00   4,166,675
 
                               
TOTAL
  $ 1,800,000.00   45,000,000   $ 1,200,000.00   30,000,000
 
                               

3